Citation Nr: 0119733	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-09 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a lower back disorder, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

Historically, service connection was granted for lumbosacral 
strain, and a noncompensable rating was assigned, by rating 
action in October 1948.  The rating for lumbosacral strain 
was subsequently increased from 0 percent to 10 percent 
effective December 30, 1970, by a rating decision dated in 
March 1971.  

VA examination in January 1976 resulted in a diagnosis of 
lumbosacral strain due to 1st degree spondylolisthesis at L5-
S1 and degenerative disc disease at L4-L5.

By a rating decision dated in March 1976, the RO increased 
the rating for lumbosacral strain under Code 5295 from 10 
percent to 20 percent effective from December 8, 1975.  The 
veteran appealed this rating decision.  

In a decision dated in August 1976 the Board listed the issue 
as follows:

Entitlement to a rating in excess of 20 
percent for lumbosacral strain currently 
diagnosed as lumbosacral strain due to 
1st degree spondylolisthesis at L5-S1 and 
degenerative disc disease at the L4-L5.

The Board, in its discussion and evaluation, stated the 
following:

Presently, the veteran is rated under 
Code 5292 applicable to lumbosacral 
strain.  Considering the recent diagnosis 
of spondylolisthesis and degenerative 
disc disease, the Board feels that the 
veteran would more appropriately be rated 
under Code 5293 applicable to 
intervertebral disc syndrome.  However, 
considering the present findings and 
symptomatology, the Board feels that the 
veteran's twenty per cent (20%) 
evaluation currently assigned is 
appropriate.

In a rating decision dated in January 1995, the RO stated the 
following:

In his claim for increase, the veteran 
mistakenly reported that he was already 
service connected for degenerative disc 
disease of the lumbar spine.  He is not.  
He is service connected for lumbosacral 
strain.

In this rating decision of January 1995, the RO denied 
service connection for degenerative disc disease and denied 
the veteran claim for a rating in excess of 20 percent for 
lumbosacral back strain under Code 5295.  The RO listed 
degenerative disc disease of the lumbar spine as a 
nonservice-connected disability for which a rating of 40 
percent under Code 5293 was assigned.

Subsequently, by rating action in May 1999, the RO increased 
the rating for lumbosacral back strain from 20 percent to 40 
percent under Code 5295, effective from June 15, 1998.  The 
veteran appealed this decision and in a Statement of the Case 
dated in March 2000, the RO cited various Code provisions, 
including the criteria for Code 5292 and 5295, but not for 
Code 5293.

In the veteran's substantive appeal dated in March 2000, he 
stated:

The VA made a clear and unmistakable 
error when they diagnosed this condition 
as a lumbosacral back strain when it 
should have been diagnosed Intervertebral 
disc syndrome (DC 5293) which is what I 
am suffering from and the reason I am 
unemployable.

I request the VA change the diagnostic 
code to 5293 which more accurately 
describes my current condition.

In a supplemental statement of the case dated in September 
2000, the RO cited the provisions of Code 5293 and stated 
that there was no evidence of neurological symptoms to the 
degree that would be required to assign a higher evaluation.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has asserted that the denial of service 
connection for degenerative disc disease was clearly and 
unmistakably erroneous.  It would seem as though the Board, 
in its decision of August 1976, established that the 
veteran's service-connected back disorder included 
degenerative disc disease.  The Board specifically held that 
the veteran's back disability should be rated under Code 5293 
as intervertebral disc syndrome.  In the opinion of the 
Board, the veteran has raised the issue of clear and 
unmistakable error (CUE) in the RO decision of January 1995 
which denied service connection for degenerative disc 
disease.  This matter is inextricably intertwined with the 
issue certified on appeal and must be addressed by the RO.

The veteran was last examined for disability evaluation 
purposes in October 1998 by an "R.N.P."  The Board is of 
the opinion that the veteran should be accorded an 
examination by a specialist in neurology in order to obtain 
findings adquate to evaluate the veteran's back disability 
under the criteria set forth in Code 5293.

As noted above, the veteran has asserted that his service-
connected back disability is so severe as to preclude 
employment.  The veteran's claim for increased compensation 
based on unemployability resulting from service-connected 
disability requires additional development by the RO.  In 
Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in neurology to determine the 
nature and severity of all neurological 
impairment due to low back pathology.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated special tests and studies 
should be conducted.  The examiner should 
indicate whether the veteran has 
intervertebral disc syndrome and, if so, 
the severity of the syndrome, as well as 
the frequency of attacks.  The examiner 
should provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.

3.  The RO should adjudicate the veteran's 
claim of CUE in the RO decision that 
denied service connection for degenerative 
disc disease, i.e., the January 1995 
rating decision.

4.  The RO should provide the veteran with 
VA Form 21-8940, Veterans Application for 
Increased Compensation Based on 
Unemployability, as well as any other 
assistance appropriate with regard to his 
claim that he is unemployable as a result 
of his service-connected back disability.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


